COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  ROBERT G. HOULE,                                 §
                                                                   No. 08-17-00189-CV
                    Appellant,                     §
                                                                      Appeal from the
  v.                                               §
                                                                    210th District Court
  JOSE LUIS CASILLAS, CASCO                        §
  INVESTMENTS INC. AND JLC                                        of El Paso County, Texas
  VENTURES, INC.,                                  §
               Appellees.                                            (TC #2011-2614)
                                                   §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

trial court’s order granting summary judgment as to Appellant’s cause of action for actual fraud.

We therefore affirm that portion of the trial court’s judgment.

       We further conclude there was error in the trial court’s order granting summary judgment

as to Appellant’s cause of action for breach of fiduciary duty, breach of the implied covenant of

good faith and fair dealing, unjust enrichment, breach of contract, and constructive fraud. We

therefore reverse that portion of the trial court’s judgment, and remand the cause to the trial court

for further proceedings in accordance with our opinion.
       We further order that Appellant, and his sureties, if any, and Appellees each pay one-half

(1/2) the costs of this appeal. See TEX. R. APP. P. 43.5. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 24TH DAY OF SEPTEMBER, 2019.


                                              GINA M. PALAFOX, Justice

Before Rodriguez, J., Palafox, J., and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment




                                                 2